DETAILED ACTION
Notices to Applicant
This communication is a Final Office Action on the merits. Claims 1-12 as filed 04/05/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application is a U.S. Nation Phase application under 35 U.S.C. §371 of PCT/JP2018/030971, filed on August 12, 2018, which claims the benefit of JP2017-165607, filed August 30, 2017.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-4 are drawn to a system for collecting, analyzing, and generating patient transition data, which is within the four statutory categories (i.e. machine). 
Independent Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites […] update the […] medical chart […] based on inputted […] medical chart information on each of patients of an acute care medical facility; read, when a request of a transition destination prediction of a subject patient is received […], an […] medical chart information on the subject patient from the electronic medical chart […]; […]learn, […], a transition destination of each patient from the acute care medical facility and classify the transition destination into multiple classes by clustering by referring to the […] medical chart […] included in an […] medical chart information group of each patient obtained from inpatients of the acute care medical facility, the […] medical chart information group including an […] medical chart information of inpatients which is inputted on emergency hospitalization into the acute care medical facility; and determine, […], the outcome of the subject patient from the acute care medical facility in one of the classified classes as a prediction result based on the read electronic medical chart information on the subject patient and a result of the […]learning.
The limitations of collecting, analyzing, and generating patient transition data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “one or more processor,” “an electronic medical chart database,” and “machine-learn,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “one or more processor,” “an electronic medical chart database,” and “machine-learn,” language, collecting and analyzing electronic medical chart information related to a learned transition destination for patients from an acute care medical facility, and generating a prediction transition destination based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, and generating patient transition data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of using a “one or more processor,” “an electronic medical chart database,” and “machine-learn,” to perform the collecting, analyzing, and generating limitations. The element in each of these steps is recited at a high-level of generality (i.e., the machine learning method is not particularly limited, and there may be used a clustering method, for example, a k-nearest neighbor method, as part of a learning unit of the medical information processing system including a processor and memory as they relate to general purpose computer components (Application Specification [0024], [0033], Fig 1.)). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “one or more processor,” “an electronic medical chart database,” and “machine-learn,” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., the machine learning method is not particularly limited, and there may be used a clustering method, for example, a k-nearest neighbor method, as part of a learning unit as part of a learning unit of the medical information processing system including a processor and memory as they relate to general purpose computer components (Application Specification [0024], [0033], Fig 1.)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 2-4 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient transition data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing and generating patient transition data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 5-8 are drawn to a system for collecting, analyzing, and generating patient transition data, which is within the four statutory categories (i.e. machine). 
Independent Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 recites […] learning, […], a transition destination of each patient from the acute care medical facility based on an electronic medical chart information group of each patient obtained from inpatients of an acute care medical facility; receiving input of electronic medical chart information on a subject patient; and predicting, using a machine learning result, the transition destination of the subject patient from the received electronic medical chart information on the subject patient.
The limitations of collecting, analyzing, and generating patient transition data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “machine learning unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “machine learning unit,” language, collecting and analyzing electronic medical chart information related to a learned transition destination for patients from an acute care medical facility, and generating a prediction transition destination based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, and generating patient transition data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element of using a “machine learning unit,” to perform the collecting, analyzing, and generating limitations. The element in each of these steps is recited at a high-level of generality (i.e., the machine learning method is not particularly limited, and there may be used a clustering method, for example, a k-nearest neighbor method, as part of a learning unit of the medical information processing system including a processor and memory as they relate to general purpose computer components (Application Specification [0024], [0033], Fig 1.)). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “machine learning unit” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., the machine learning method is not particularly limited, and there may be used a clustering method, for example, a k-nearest neighbor method, as part of a learning unit of the medical information processing system including a processor and memory as they relate to general purpose computer components (Application Specification [0024], [0033], Fig 1.)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 6-8 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. These additional claims recite what the patient transition data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing and generating patient transition data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claims 9-12 are drawn to a system for collecting, analyzing, and generating patient transition data, which is within the four statutory categories (i.e. machine). 
Independent Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 recites […] receive input of electronic medical chart information on a subject patient; […] learn a transition destination of each patient from an acute care medical facility by referring to an electronic medical chart information group of each patient obtained from inpatients of the acute care medical facility; and […] predict, using a learning result […], the transition destination of the subject patient from the received electronic medical chart information on the subject patient.
The limitations of collecting, analyzing, and generating patient transition data, as drafted, is a machine that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a “recording medium, having stored thereon, in a non-transitory manner, a program for causing a processor of an information processing system,” and “machine learning unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “recording medium, having stored thereon, in a non-transitory manner, a program for causing a processor of an information processing system,” and “machine learning unit,” language, collecting and analyzing electronic medical chart information related to a learned transition destination for patients from an acute care medical facility, and generating a prediction transition destination based on the analysis in the context of this claim encompasses the user manually collecting, analyzing, and generating patient transition data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of using a “recording medium, having stored thereon, in a non-transitory manner, a program for causing a processor of an information processing system,” and “machine learning unit,”  to perform the collecting, analyzing, and generating limitations. The elements in each of these steps is recited at a high-level of generality (i.e., the machine learning method is not particularly limited, and there may be used a clustering method, for example, a k-nearest neighbor method, as part of a learning unit of the medical information processing system including a processor and memory as they relate to general purpose computer components (Application Specification [0024], [0033], [0071], [0075]-[0076], Fig 1.)). As such, the limitations amount to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a “recording medium, having stored thereon, in a non-transitory manner, a program for causing a processor of an information processing system,” and “machine learning unit,” to perform the collecting, analyzing, and generating limitations amounts to no more than mere instructions to apply the exception using a generic computer component. (i.e., the machine learning method is not particularly limited, and there may be used a clustering method, for example, a k-nearest neighbor method, as part of a learning unit of the medical information processing system including a processor and memory as they relate to general purpose computer components (Application Specification [0024], [0033], [0071], [0075]-[0076], Fig 1.)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f). The claim is not patent eligible.
Dependent claims 10-12 include limitations of the independent claim and are directed to the same abstract idea as discussed above and incorporated herein. The dependent claims are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. This additional claim recites what the patient transition data is and how it is analyzed. These information characteristics do not integrate the judicial exception into a practical application, and, when viewed individually or as a whole, they do not add anything substantial beyond collecting, analyzing and generating patient transition data. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore the dependent claims are rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2011/0054946 A1 (hereinafter “Coulter et al.”) in view of U.S. Patent Application Pub. No. 2017/0357760 A1 (hereinafter “Han et al.”). 
RE: Claim 1 Coulter et al. teaches the claimed:
1. (currently amended): [[A]]An information processing system to operate a medical information the information processing system comprising one or more processor and an electronic medical chart database, and configured to: update the electronic medical chart database based on inputted electronic medical chart information on each of patients of an acute care medical facility ((Coulter et al., [0016], [0053]) (at least part of the patient information received by the computer is initially input into one or more of the user devices; Hospital IT system can host an electronic medical record application that includes for each patient a record of the patient’s triage data, vital signs, physician orders for the patient, task competition/execution data, estimates of the patient’s status, the unit where the patient is presently being treated in the facility, and the like; this patient record or patient information can be included in EMR application running on hospital IT system in any suitable manner including via one or more handheld device whereupon said patient information input into the one or more handheld devices is forwarded to the care logistics server of the hospital IT system));
read, when a request of a transition destination prediction of a subject patient is received by the one or more processor, an electronic medical chart information on [[a]]the subject patient from the electronic medical chart database ((Coulter et al., [0022]) (dispatching the patient information received regarding the patient admitted to a first unit for the determination of a request for a resource based on a prediction based on the patient information dispatched)); 
machine-learn, by the one or more processor, a transition destination of each patient from [[an]]the acute care medical facility and classify the transition destination into multiple classes […] by referring to the electronic medical chart database included in an electronic medical chart information group of each patient obtained from inpatients of the acute care medical facility, the electronic medical chart information group including an electronic medical chart information of inpatients which is inputted on emergency hospitalization into the acute care medical facility ((Coulter et al., [0013], [0082], [0090]) (predicting, for each patient in the emergency department, the likelihood of admission as well as the admitting hospital unit i.e. emergency hospitalization; depending on the particular patient treatment facility (hospital), different admission prediction application scenarios are possible, e.g., for smaller community hospitals or urgent care facilities, each patient may be classified into one of three categories: namely, admission, discharge, or transfer (to a larger hospital), for larger hospitals, each patient may be classified into one of two categories: admission or discharge, i.e. classify the transition destination into multiple classes; standard machine learning algorithms are applicable for use by the admission prediction application wherein each algorithm is desirably trained in a supervised fashion using historical data, extracted from the EMR application, i.e. electronic chart information group of EMR data from inpatients from emergency department triage data, for which the admission decision is known; the unit prediction application using patient demographics and chief patient complaint information from triage along with physician’s orders to predict which unit the patient will be transferred to, if admitted, using standard machine learning algorithms)); and 
 determine, by the one or more processor, the outcome of the subject patient from the acute care medical facility in one of the classified classes as a prediction result based on the read electronic medical chart information on the subject patient and a result of the machine-learning ((Coulter et al., [0082]-[0083], [0090]-[0091], [0095]) (the output of the admission prediction application/unit prediction application for each patient, in for form of a prediction or estimate of the patient will require a particular facility resource and the identity of the facility that has the recourse predicted to be needed is provided; the decision module takes one or more outputs of prediction modules and applies the outputs to a decision table learned from prior data and dispatches one or more resource preparation requests)).
 Coulter et al. fails to explicitly teach, but Han et al. teaches the claimed: 
machine-learn, by the one or more processor, […] by clustering by referring to the electronic medical chart database […] ((Han et al., [0030]) (the machine learning may be performed to output a clinical prediction result through a parallel cluster and quantization of medical information learning big data)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine parallel cluster and quantization of medical information to output a clinical prediction result through machine learning as taught by Han et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of improving the reliability of an early clinical prediction result (Han et al., [0030]).
RE: Claim 5 Coulter teaches the claimed: 
5. (currently amended): A medical information processing method to be performed by an information processing system including one or more processor and an electronic medical chart database, the medical information processing method[[,]] comprising ((Coulter et al., [0016], [0053]) (at least part of the patient information received by the computer is initially input into one or more of the user devices; Hospital IT system can host an electronic medical record application that includes for each patient a record of the patient’s triage data, vital signs, physician orders for the patient, task competition/execution data, estimates of the patient’s status, the unit where the patient is presently being treated in the facility, and the like; this patient record or patient information can be included in EMR application running on hospital IT system in any suitable manner including via one or more handheld device whereupon said patient information input into the one or more handheld devices is forwarded to the care logistics server of the hospital IT system)): 
machine-learningby the one or more processor, a transition destination of each patient from [[the]]an acute care medical facility and classifying the transition destination into multiple classes […], based on the electronic medical chart database included in an electronic medical chart information group of each patient obtained from inpatients of [[an]]the acute care medical facility, the electronic medical chart information group including an electronic medical chart information of inpatients which is inputted on emergency hospitalization into the acute care medical facility ((Coulter et al., [0013], [0082], [0090]) (predicting, for each patient in the emergency department, the likelihood of admission as well as the admitting hospital unit i.e. emergency hospitalization; depending on the particular patient treatment facility (hospital), different admission prediction application scenarios are possible, e.g., for smaller community hospitals or urgent care facilities, each patient may be classified into one of three categories: namely, admission, discharge, or transfer (to a larger hospital), for larger hospitals, each patient may be classified into one of two categories: admission or discharge, i.e. classify the transition destination into multiple classes; standard machine learning algorithms are applicable for use by the admission prediction application wherein each algorithm is desirably trained in a supervised fashion using historical data, extracted from the EMR application, i.e. electronic chart information group of EMR data from inpatients from emergency department triage data, for which the admission decision is known; the unit prediction application using patient demographics and chief patient complaint information from triage along with physician’s orders to predict which unit the patient will be transferred to, if admitted, using standard machine learning algorithms));  
reading, when a request of a transition destination prediction of a subject patient, is received by the one or more processor, an electronic medical chart information on [[a]]the subject patient from the electronic medical chart database ((Coulter et al., [0022]) (dispatching the patient information received regarding the patient admitted to a first unit for the determination of a request for a resource based on a prediction based on the patient information dispatched)); and 
determining, by the one or more processor, the outcome of the subject patient from the acute care medical facility in one of the classified classes as a prediction result based on the read electronic medical chart information on the subject patient and a result of the machine-learning ((Coulter et al., [0082]-[0083], [0090]-[0091], [0095]) (the output of the admission prediction application/unit prediction application for each patient, in for form of a prediction or estimate of the patient will require a particular facility resource and the identity of the facility that has the recourse predicted to be needed is provided; the decision module takes one or more outputs of prediction modules and applies the outputs to a decision table learned from prior data and dispatches one or more resource preparation requests)).
 Coulter et al. fails to explicitly teach, but Han et al. teaches the claimed: 
machine-learning, by the one or more processor, […] by clustering, based on the electronic medical chart database […] ((Han et al., [0030]) (the machine learning may be performed to output a clinical prediction result through a parallel cluster and quantization of medical information learning big data)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine parallel cluster and quantization of medical information to output a clinical prediction result through machine learning as taught by Han et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of improving the reliability of an early clinical prediction result (Han et al., [0030]).
Claims 2-3 and 6-7 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2011/0054946 A1 (hereinafter “Coulter et al.”) in view of U.S. Patent Application Pub. No. 2017/0357760 A1 (hereinafter “Han et al.”) and further in view of U.S. Patent Application Pub. No. 2013/0096942 A1 (hereinafter “Bowles et al.”). 
RE: Claim 2 (Currently Amended) Coulter et al. and Han et al. teaches the claimed: 
2. (Currently Amended): The ne or more processor is configured to receive the read electronic medical chart information on the subject patient, and to select, by using the of the machine-learning, the transition destination of the subject patient […] ((Coulter et al., [0082], [0090]) (depending on the particular patient treatment facility (hospital), different admission prediction application scenarios are possible, e.g., for smaller community hospitals or urgent care facilities, each patient may be classified into one of three categories: namely, admission, discharge, or transfer (to a larger hospital); standard machine learning algorithms are applicable for use by the admission prediction application wherein each algorithm is desirably trained in a supervised fashion using historical data, extracted from the EMR application, for which the admission decision is known; the unit prediction application using patient demographics and chief patient complaint information from triage along with physician’s orders to predict which unit the patient will be transferred to, if admitted, using standard machine learning algorithms));
Coulter et al. and Han et al. fails to explicitly teach, but Bowles et al. teaches the claimed: 
[…]  based on which of discharge to a home, transfer to a convalescent hospital, and transfer to other facility has a higher likelihood ((Bowles, [0008], [0074]) (a post-acute care service referral to a patient through analysis of questions calculating a total score i.e. a higher likelihood; a referral for post-discharge care defined as a recommendation made that the patient be referred for skilled home care i.e. discharge to a home, admission to a nursing home i.e. transfer to a convalescent hospital, or outpatient or inpatient rehabilitation i.e. transfer to other facility)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score, wherein the referrals may include home care, rehabilitation care, or a nursing home as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 3 (Currently Amended) Coulter et al., Han et al., and Bowles et al. teach the claimed: 
3. (Currently Amended) The one or more processor is configured to select, when selecting any one of a home, a convalescent hospital, and other facility as the transition destination of the subject patient, [[a]]one convalescent hospital or one other facility that satisfies a condition in a case in which a probability that [[a]]the home is not selectable as the transition destination is higher than a threshold value. ((Bowles, [0008]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score and threshold values for needing post-acute care referrals as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 4 (Currently Amended) Coulter et al. and Han et al. teaches the claimed:
4. (Currently Amended): The medical information processing system according to claim 1.
Coulter et al. and Han et al. fail to explicitly teach, but Bowles et al. teaches the claimed: 
wherein the transition destination prediction unit one or more processor is configured to receive, read at least data on a family structure living with [[a]]the subject patient in the electronic medical chart information for [[a]]the subject patient having emergency as a hospitalization category input as the electronic medical chart information on the subject patient, to predict, using 3AMENDMENT UNDER 37 C.F.R. § . 11Attorney Docket No.: Q251374 Appln. No.: 16/643,342 the learning result of the machine-learning, the transition destination after hospitalization by emergency transport of the subject patient, and to classify the transition destination as discharge to a home, transfer to [[a]lone convalescent hospital, or transfer to one other facility ((Bowles, [0008], [0087], [0105]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral; factors used for determining clinical discharge and referral include family system factors such as caregiver availability, ability, and willingness)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score and threshold values for needing post-acute care referrals as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 6 (Currently Amended) Coulter et al. and Han et al. teaches the claimed:
6. (Currently Amended): The medical information processing method according to claim 5, wherein the predicting of the transition destination by the one or more processor includes receiving the read electronic medical chart information on the subject patient, and selecting, using the of the machine-learning, the transition destination of the subject patient […] ((Coulter et al., [0082], [0090]) (depending on the particular patient treatment facility (hospital), different admission prediction application scenarios are possible, e.g., for smaller community hospitals or urgent care facilities, each patient may be classified into one of three categories: namely, admission, discharge, or transfer (to a larger hospital); standard machine learning algorithms are applicable for use by the admission prediction application wherein each algorithm is desirably trained in a supervised fashion using historical data, extracted from the EMR application, for which the admission decision is known; the unit prediction application using patient demographics and chief patient complaint information from triage along with physician’s orders to predict which unit the patient will be transferred to, if admitted, using standard machine learning algorithms));
Coulter et al. and Han et al. fail to explicitly teach, but Bowles et al. teaches the claimed: 
 based on which of discharge to a home, transfer to a convalescent hospital, and transfer to another facility has a higher likelihood ((Bowles, [0008], [0074]) (a post-acute care service referral to a patient through analysis of questions calculating a total score i.e. a higher likelihood; a referral for post-discharge care defined as a recommendation made that the patient be referred for skilled home care i.e. discharge to a home, admission to a nursing home i.e. transfer to a convalescent hospital, or outpatient or inpatient rehabilitation i.e. transfer to other facility)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score, wherein the referrals may include home care, rehabilitation care, or a nursing home as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 7 (Currently Amended) Coulter et al., Han et al., and Bowles et al. teach the claimed: 
7. (Currently Amended) The medical information processing method according to claim 5, 
Coulter et al. and Han et al. fail to explicitly teach, but Bowles et al. teaches the claimed:
wherein[[,]] the predicting of the transition destination by the one or more processor includes selecting when selecting any one of a home, a convalescent hospital, and other facility as the transition destination of the subject patient, [[a]]one convalescent hospital or one other facility that satisfies a condition in a case in which a probability that [[a]]the home is not selectable as the transition destination is higher than a threshold value ((Bowles, [0008]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score and threshold values for needing post-acute care referrals as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 8 (Currently Amended) Coulter et al. and Han et al. teaches the claimed: 
8. (Currently Amended) The medical information processing method according to claim 5.
Coulter et al. and Han et al. fail to explicitly teach, but Bowles et al. teaches the claimed:
wherein, the predicting of the transition destination by the one or more processor includes reading at least data on a cohabiting family structure in the read electronic medical chart information for [[a]]the subject patient having emergency as a hospitalization category input as the electronic medical chart information on the subject patient, predicting, using the of the machine learning, the transition destination after hospitalization by emergency transport of the subject patient, and classifying the transition destination as discharge to a home, transfer to a convalescent hospital, or transfer to other facility ((Bowles, [0008], [0087], [0105]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral; factors used for determining clinical discharge and referral include family system factors such as caregiver availability, ability, and willingness)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score and threshold values for needing post-acute care referrals as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2011/0054946 A1 (hereinafter “Coulter et al.”) in view of W.O. 2017/0191227 (hereinafter “Eshelman et al.”) and U.S. Patent Application Pub. No. 2017/0357760 A1 (hereinafter “Han et al.”).
RE: Claim 9 (Currently Amended) Coulter et al. teaches the claimed: 
9. (currently amended): A recording medium having stored thereon, […], a program for causing [[a]]one or more processor of an information processing system to operate so as to: , when a request of a transition destination prediction of a subject patient is received by the one or more processor, input of electronic medical chart information on a subject patient from an electronic medical chart database of an acute care medical facility ((Coulter et al., [0016], [0022], [0053]) (at least part of the patient information received by the computer is initially input into one or more of the user devices; dispatching the patient information received regarding the patient admitted to a first unit for the determination of a request for a resource based on a prediction based on the patient information dispatched; Hospital IT system can host an electronic medical record application that includes for each patient a record of the patient’s triage data, vital signs, physician orders for the patient, task competition/execution data, estimates of the patient’s status, the unit where the patient is presently being treated in the facility, and the like; this patient record or patient information can be included in EMR application running on hospital IT system in any suitable manner including via one or more handheld device whereupon said patient information input into the one or more handheld devices is forwarded to the care logistics server of the hospital IT system));
, by the one or more processor, a transition destination of each patient from [[an]]the acute care medical facility and classify the transition destination into multiple classes […] by referring to the electronic medical chart database included in an electronic medical chart information group of each patient obtained from inpatients of the acute care medical facility, the electronic medical chart information group including an electronic medical chart information of inpatients which is inputted on emergency hospitalization into the acute care medical facility ((Coulter et al., [0016], [0053]) (at least part of the patient information received by the computer is initially input into one or more of the user devices; Hospital IT system can host an electronic medical record application that includes for each patient a record of the patient’s triage data, vital signs, physician orders for the patient, task competition/execution data, estimates of the patient’s status, the unit where the patient is presently being treated in the facility, and the like; this patient record or patient information can be included in EMR application running on hospital IT system in any suitable manner including via one or more handheld device whereupon said patient information input into the one or more handheld devices is forwarded to the care logistics server of the hospital IT system)); and 
determine, by the one or more processor, the outcome of the subject patient from the acute care medical facility in one of the classified classes as a prediction result based on the read electronic medical chart information on the subject patient and a result of the machine-learning ((Coulter et al., [0082]-[0083], [0090]-[0091], [0095]) (the output of the admission prediction application/unit prediction application for each patient, in for form of a prediction or estimate of the patient will require a particular facility resource and the identity of the facility that has the recourse predicted to be needed is provided; the decision module takes one or more outputs of prediction modules and applies the outputs to a decision table learned from prior data and dispatches one or more resource preparation requests)).
Coulter et al. fails to explicitly teach, but Eshelman et al. teaches the claimed: 
A recording medium having stored thereon, in a non-transitory manner, a program for causing [[a]]one or more processor of an information processing system to operate ((Eshelman et al., [0005], [0084]) (a non-transitory computer readable medium; the CAAI may be taken into account when making a variety of medical decisions such as determining whether to admit-discharge-transfer patients)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the non-transitory computer readable medium for making a variety of medical decisions such as whether to admit-discharge-transfer patients as taught by Eshelman et al. within the method and system for patient flow and treatment management as taught by Coulter et al. with the motivation of providing a system for assessing patient acuity with clinical decision support algorithms that account for treatment provided by medical personnel  (Eshelman et al., [0045]). 
Coulter et al. and Eshelman et al. fail to explicitly teach, but Han et al. teaches the claimed: 
machine-learning, by the one or more processor, […] by clustering, based on the electronic medical chart database […] ((Han et al., [0030]) (the machine learning may be performed to output a clinical prediction result through a parallel cluster and quantization of medical information learning big data)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the parallel cluster and quantization of medical information to output a clinical prediction result through machine learning as taught by Han et al. within the method and system for patient flow and treatment management as taught by Coulter et al., the non-transitory computer readable medium for making a variety of medical decisions such as whether to admit-discharge-transfer patients as taught by Eshelman et al., and the parallel cluster and quantization of medical information to output a clinical prediction result through machine learning as taught by Han et al. with the motivation of improving the reliability of an early clinical prediction result (Han et al., [0030]).
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2011/0054946 A1 (hereinafter “Coulter et al.”) in view of W.O. 2017/0191227 (hereinafter “Eshelman et al.”) and U.S. Patent Application Pub. No. 2017/0357760 A1 (hereinafter “Han et al.”), and further in view of U.S. Patent Application Pub. No. 2013/0096942 A1 (hereinafter “Bowles et al.”). 
RE: Claim 10 (Currently Amended) Coulter et al., Eshelman et al., and Han et al. teach the claimed: 
10. (Currently Amended) The recording medium according to claim 9, the one or more processor is caused to operate so as to receive the read electronic medical chart information on the subject patient, and to select, using the of the machine-learning, the transition destination of the subject patient […].
Coulter et al., Eshelman et al., and Han et al. fail to explicitly teach, but Bowles et al. teaches the claimed: 
[…]  based on which of discharge to a home, transfer to a convalescent hospital, and transfer to other facility has a higher likelihood ((Bowles, [0008], [0074]) (a post-acute care service referral to a patient through analysis of questions calculating a total score i.e. a higher likelihood; a referral for post-discharge care defined as a recommendation made that the patient be referred for skilled home care i.e. discharge to a home, admission to a nursing home i.e. transfer to a convalescent hospital, or outpatient or inpatient rehabilitation i.e. transfer to other facility)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score, wherein the referrals may include home care, rehabilitation care, or a nursing home as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al., the non-transitory computer readable medium for making a variety of medical decisions such as whether to admit-discharge-transfer patients as taught by Eshelman et al., and the parallel cluster and quantization of medical information to output a clinical prediction result through machine learning as taught by Han et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
RE: Claim 11 (Currently Amended) Coulter et al., Eshelman et al., and Han et al. teach the claimed:
11. (Currently Amended) The recording medium according to claim 9.
Coulter et al., Eshelman et al., and Han et al. fail to explicitly teach, but Bowles et al. teaches the claimed:
wherein the one or more processor is caused to operate so as to select, when selecting any one of a home, a convalescent hospital, and other facility as the transition destination of the subject patient, [[a]] one convalescent hospital or one other facility that satisfies a condition in a case in which a probability that [[a]] the home is not selectable as the transition destination is higher than a threshold value ((Bowles, [0008]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score and threshold values for needing post-acute care referrals as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al., the non-transitory computer readable medium for making a variety of medical decisions such as whether to admit-discharge-transfer patients as taught by Eshelman et al., and the parallel cluster and quantization of medical information to output a clinical prediction result through machine learning as taught by Han et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]). 
RE: Claim 12 (Currently Amended) Coulter et al., Eshelman et al., and Han et al. teach the claimed:
12. (Currently Amended) The recording medium according to claim 9.
Coulter et al., Eshelman et al., and Han et al. fail to explicitly teach, but Bowles et al. teaches the claimed: 
wherein the processor is caused to operate so as to receive, at least data on a family structure living with [[a]] the subject patient in the electronic medical chart information for [[a]] the subject patient having emergency as a hospitalization category input as the electronic medical chart informationof the machine-learning, the transition destination after hospitalization by emergency transport of the subject patient, and to classify the transition destination as discharge to a home, transfer to [[a]] one convalescent hospital, or transfer to other facility ((Bowles, [0008], [0087], [0105]) (calculating a total score corresponding to the sum of each of the answers selected, and determining the need for post-acute care referral based on whether the total score reaches a threshold value, wherein the total score above the threshold value is indicative of needing the post-acute care referral, and a total score at or below the threshold value is indicative of no need for a post-acute care referral; factors used for determining clinical discharge and referral include family system factors such as caregiver availability, ability, and willingness)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the analysis for post-acute care referral based on a corresponding score and threshold values for needing post-acute care referrals as taught by Bowles et al. within the method and system for patient flow and treatment management as taught by Coulter et al., the non-transitory computer readable medium for making a variety of medical decisions such as whether to admit-discharge-transfer patients as taught by Eshelman et al., and the parallel cluster and quantization of medical information to output a clinical prediction result through machine learning as taught by Han et al. with the motivation of reducing the rate of discharge variability, which results in missed referrals for those who may have benefited from post-acute care (Bowles et al., [0006], [0007]).
Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 04/05/2022. 
In the remarks, Applicant argues in substance that: 
Regarding the Claim Interpretation and 112(b) rejection of claims 1-12, in light of the amendments to claims 1-12, Applicant requests that the rejection be withdrawn; 
Regarding the 101 rejection of claims 1-12, Applicant respectfully submits that claims 1-12 do not recite subject matter that would fall within the groupings of an abstract idea, and even if these claims were alleged to be directed to a judicial exception, applicant respectfully submits that the claims integrate any alleged abreact idea into a practical application;
Regarding the 102/103 rejection of claims 1-12, Applicant argues respectfully submits that the combined disclosures of Coulter, Bowles, and Eshelman fail to disclose the newly amended features of independent claims 1, 5, and 9, particularly, the limitation of “… machine-learn, by the one or more processor, a transition destination of each patient from the acute care medical facility and classify the transition destination into multiple classes by clustering by referring to the electronic medical chart database included in the electronic medical chart information group of each patient obtained from inpatients of the acute care medical facility, the electronic medical chart information group including an electronic medical chart information of inpatients which is inputted on emergency hospitalization into the acute care medical facility; …”.
In response to Applicant’s argument that (a) regarding the Claim Interpretation 112(b) rejection of claims 1-12, in light of the amendments, Applicant requests that the rejection be withdrawn: Examiner is persuaded in light of the amended claim limitations and the Claim Interpretation 112(b) rejection of claims 1-12 are withdrawn.
In response to Applicant’s argument that (b) regarding the 101 rejection of claims 1-12, Applicant argues the claim limitations are not recited at a high-level of generality such that additional elements integrate the claims into a practical application; the claim limitations are not capable of being practically performed in the human mind; and the claim limitations represent a technical improvement: Examiner respectfully disagrees.
First, with respect to Applicant’s argument that the claim limitations are not recited at a high-level of generality, Examiner respectfully disagrees. Examiner respectfully submits that additional element of “machine-learn, by the one or more processor, a transition destination of the patient from the acute care medical facility and classify the transition destination into multiple classes by clustering …” recites a high-level machine-learning algorithm, for which inputted patient electronic medical chart information is analyzed by referring to the electronic medical chart information database to classify the transition destination of the subject patient into a class of multiple classes. Turning to the Application Specification, the machine-learning addition element is described generally. See Application Specification at [0033]. Examiner appreciates that the instant claims recite one of the described examples of machine learning, in this case clustering, as detailed in the Application Specification at [0033]; however, the claim limitation merely recites applying a previously generated machine learning algorithm to the subject patient electronic medical chart information. In this way, the limitations amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
Second, Applicant argues that the claims are not directed toward a “Mental Process.” Examiner respectfully submits that but for the generic computer components of the additional elements of the claims, the claim limitations are directed to collecting, analyzing, and generating patient transition data. The above steps are directed to the abstract idea of a “Mental Process,” being concepts performed in the human mind including an observation, evaluation, judgment, and/or opinion. In the context of the claim, the steps amount to receiving a subject patient medical chart information, analyzing the subject patient medical chart information through comparison to other patient medical chart information, and generating a result for the subject patient based on the comparison analysis, which encompasses the steps of an observation of patient information, an evaluation of patient information, and making a judgment thereof, each of which may practically be performed in the mind. 
Lastly, Applicant argues that the claim limitations represent a technical improvement by turning the discussion of the Application Specification at [0002]-[0013] to describe a technical problem for which the claims recite a technical solution. While Examiner appreciates the problem of not being able to predict the transition destination from an acute care medical facility in a shorter period than two weeks after the onset of a disease based on acquired BBS score, Examiner respectfully submits that the problem being solved does not pertain to an improvement in the function of the computer itself or any other technology or technical field. In this case, the claim recites utilizing machine-learning to analyze electronic medical chart information to determine a transition destination initially, whereas the problem indicated is directed to the analysis to determine a BBS score at two weeks from the onset of a disease. This, however, is not directed to the improvement to the function of a computer itself or technological area, but rather, a proposed more efficient analysis of electronic medical chart information through the application of a computer as a tool to perform the analysis. See MPEP 2106.05(f). Similarly, the claims fail to recite significantly more than the abstract idea because the claim limitations amount to simply applying the steps to general purpose computer components and using a computer as a tool to perform the collecting, analyzing, and generating limitations. See MPEP 2106.05(f).
Accordingly, Examiner respectfully maintains the 101 rejection of claims 1-12 for at least these reasons and as applied in the above Office Action. 
In response to applicant’s argument that (c) regarding the 102/103 rejection of claims 1-12, Examiner respectfully disagrees. Examiner respectfully submits new and amended recitations and citations of the previously cited references in light of the amendments, as well as, newly cited reference Han et al., as teaching claims 1-12 in obvious combination.
First, Examiner respectfully submits that Coulter teaches machine learning to classify the transition destination into multiple classes by referring to the electronic medical chart database including in an electronic medical chart information group of each patient obtained from inpatients of the acute care medical facility. Coulter discloses a system wherein standard machine learning algorithms are applicable for use by the admission prediction application wherein each algorithm is desirably trained in a supervised fashion using historical data, extracted from the EMR application, i.e. electronic chart information group of EMR data from inpatients from emergency department triage data, for which the admission decision is known. See Coulter et al. at [0082]. Further, depending on the particular patient treatment facility (hospital), different admission prediction application scenarios are possible, e.g., for smaller community hospitals or urgent care facilities, each patient may be classified into one of three categories: namely, admission, discharge, or transfer (to a larger hospital), for larger hospitals, each patient may be classified into one of two categories: admission or discharge, i.e. classify the transition destination into multiple classes. See Id. Applicant argues that Coulter fails to disclosing the “electronic medical chart information group,” Coulter performs the above for the purposes of  predicting, for each patient in the emergency department, i.e. the electronic medical chart information group, the likelihood of admission as well as the admitting hospital unit, i.e. emergency hospitalization, wherein the unit prediction application uses patient demographics and chief patient complaint information from triage along with physician’s orders to predict which unit the patient will be transferred to, if admitted, using standard machine learning algorithms. See Id. at [0013], [0090]. 
Coulter, however, fails to explicitly teach machine-learning by clustering. Examiner respectfully submits newly cited Han et al. teaches machine learning using parallel clustering for clinical decision support. Han et al. at [0030]. 
Accordingly, Examiner respectfully maintains the prior art rejection of claims 1-12 under 35 U.S.C. 103 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Pub. No. 2014/0207492 A1 teaches as system and method for preventing hospital readmissions by generating a workflow actions (Abstract).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.B./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626